DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 16 - 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over TZIRKEL-HANCOCK et al. (US PAP 2017/0221480) in view of Smith (US PAP 2018/0367895).
As per claims 1, 16, TZIRKEL-HANCOCK et al. teach a voice interaction method comprising: 
monitoring states of a vehicle and an occupant in real time (“The context data indicates a current automation mode and a general state or condition associated with the autonomous vehicle system 14 and/or an event that has just occurred or is about to occur based on the control of the autonomous vehicle system 14… a steering position or maneuver of the vehicle 12,” paragraph 16); 
receiving a voice signal of the occupant as a voice interaction assisting device between the vehicle and the occupant; and changing presence or absence of a voice interaction and voice interaction settings between the vehicle and the occupant 
However, TZIRKEL-HANCOCK et al. do not specifically teach activating a personal terminal for receiving a voice signal of the occupant.
Smith discloses that each passenger location can have a computing device associated with the passenger location and accessible from the respective passenger location… For example, in various implementations, a computing device can be a tablet computer, such as a commercially available iPad or other tablet computer.  The computing device can include a microphone which can allow a user to interact with the computing device using one or more vocal commands (paragraphs 56, 57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to activate personal terminal as taught by Smith in TZIRKEL-HANCOCK et al., because that would help improve a passenger experience while riding in the autonomous vehicle (paragraph 31).

As per claim 2, TZIRKEL-HANCOCK et al. in view of Smith further disclose the personal terminal directly controlling functions of the vehicle in response to a voice command of the occupant (“The dialog prompt, index, or action is then further processed by, for example, the HMI module 16 to deliver the prompt to the user.  If a task is associated with the prompt, the task is delivered to the autonomous vehicle 

As per claim 3, TZIRKEL-HANCOCK et al. in view of Smith further disclose the personal terminal transmitting a voice signal of the occupant to the vehicle; and the vehicle providing a service to the occupant in response to a command of the voice signal of the occupant received from the personal terminal (“The dialog prompt, index, or action is then further processed by, for example, the HMI module 16 to deliver the prompt to the user.  If a task is associated with the prompt, the task is delivered to the autonomous vehicle system 14 that is controlling the current automation mode, to complete the action based on the current vehicle conditions.”; TZIRKEL-HANCOCK et al., paragraph 19).

As per claim 4, TZIRKEL-HANCOCK et al. in view of Smith further disclose the personal terminal amplifying a voice signal of the occupant, removing ambient noise and transmitting the voice signal to the vehicle (“if a noise level associated with a component used for autonomous operation exceeds a threshold, a design modification can be made to reduce the noise level associated with the component”; Smith, paragraph 23).

As per claim 5, TZIRKEL-HANCOCK et al. in view of Smith further disclose an occupant identification step of inferring a location and an utterance position of the occupant in the vehicle and attempting a voice interaction with the vehicle; and the 

As per claims 6, TZIRKEL-HANCOCK et al. in view of Smith further disclose receiving a response of the occupant to a service provided by the vehicle; and applying learning results obtained by analyzing the response of the occupant to voice interaction settings between the vehicle and the occupant (“a passenger seated in a passenger location may desire to alter the destination that the autonomous vehicle (setting) 102 is traveling to.  A passenger may be able to provide one or more verbal commands to a front computing device 310 or rear computing device 320 in order to input a new travel destination.”; Smith, paragraph 57).

As per claims 17, TZIRKEL-HANCOCK et al. in view of Smith further disclose the voice interaction device comprises: a state change detection module for monitoring states of the vehicle and the occupant in real time (“The context data indicates a current automation mode and a general state or condition associated with the autonomous vehicle system 14 and/or an event that has just occurred or is about to occur based on 
an occupant location inference module for determining a location of the occupant in the vehicle and an utterance position of the occupant attempting a voice interaction with the vehicle (“each computing device can be accessible from a passenger location.  In various implementations, any number of configurations can be used in which a computing devices accessible from a passenger location.  For example, in various implementations, each passenger location can have a computing device associated with the passenger location and accessible from the respective passenger location.”; Smith, paragraphs 56, 57);
an interaction determination module for determining a voice interaction level between the vehicle and the occupant according to the states of the vehicle and the occupant (“collecting first data indicative of a first sound level by the one or more microphones with the autonomous vehicle operating at a first operating condition, implementing an operating condition change for the autonomous vehicle from the first operating condition to a second operating condition”; Smith; Abstract); and
an interaction controller for controlling whether the personal terminal is activated as a voice interaction assisting device and the voice interaction settings according to the
voice interaction level (“a passenger seated in a passenger location may desire to alter the destination that the autonomous vehicle (setting) 102 is traveling to.  A passenger may be able to provide one or more verbal commands to a front computing device 310 or rear computing device 320 in order to input a new travel destination.”; Smith, paragraph 57).

the voice interaction device further comprises a learning module for applying learning results obtained by receiving and analyzing responses of the occupant collected after the vehicle provides a service requested through a voice of the occupant at the utterance position to voice interaction settings between the vehicle and the occupant (“a passenger seated in a passenger location may desire to alter the destination that the autonomous vehicle (setting) 102 is traveling to.  A passenger may be able to provide one or more verbal commands to a front computing device 310 or rear computing device 320 in order to input a new travel destination.”; Smith, paragraph 57).

	As per claims 20, TZIRKEL-HANCOCK et al. in view of Smith further disclose the interaction connection device activates the searched personal terminal of the occupant as a voice interaction assisting device between the vehicle and the occupant, and the voice interaction device responds to a voice command of the occupant when a voice interaction attempt of the occupant is recognized (“The vehicle computing system 106 can assist in controlling the autonomous vehicle 102”; Smith, paragraphs 35, 36).

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over TZIRKEL-HANCOCK et al. (US PAP 2017/0221480) in view of Smith (US PAP 2018/0367895); and further in view of Canavor et al. (US PAP 2018/0210446).
As per claims 7, 19, TZIRKEL-HANCOCK et al. in view of Smith do not specifically teach vehicle searching for the personal terminal connectable to the vehicle through a communication channel when the occupant enters the vehicle; and 
Canavor et al. disclose the audio input device 219 can be configured to receive audio inputs which may be parsed and/or analyzed by the autonomous vehicle controller 203.  The audio inputs obtained via the audio input device 219 may be used for passenger identification, passenger commands, passenger responses, navigation requests, etc. by the passenger identification application 246, vehicle control system 243, and/or any other application… the vehicle control system 243 may cause the autonomous vehicle 103 to play a recorded prompt via the audio output device 233 and then wait for the passenger to verbally respond with a username and password.  After recording the passenger's response with the audio input device 219, the vehicle control system 243 can identify the username and password spoken (paragraphs 33, 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to synchronize wake-up words and commands for a voice interaction between the vehicle and the occupant as taught by Canavor et al. in Smith in view of TZIRKEL-HANCOCK et al., because that would help improve a passenger experience while riding in the autonomous vehicle (Smith, paragraph 31).

Allowable Subject Matter
Claims 8 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 8, neither Canavor et al. nor Smith nor TZIRKEL-HANCOCK et al., teach or suggest activating the searched personal terminal of the occupant as a voice interaction assisting device between the vehicle and the occupant; the vehicle responding to a voice command of the occupant when the vehicle recognizes a voice interaction attempt of the occupant; the activated personal terminal receiving a voice signal of the occupant and transmitting a command of the occupant to the vehicle when the vehicle does not recognize a voice interaction attempt of the occupant; and the vehicle responding to the command of the occupant received from the personal terminal. 

As to claim 9, neither Canavor et al. nor Smith nor TZIRKEL-HANCOCK et al., teach or suggest determining whether the occupant attempting a voice interaction with the vehicle is using a personal terminal activated as a voice interaction assisting device between the vehicle and the occupant; determining whether a service currently provided by the personal terminal activated as a voice interaction assisting device between the vehicle and the occupant and a voice command received from the occupant belong to the same type; the personal terminal responding to the voice command when the service currently provided by the activated personal terminal and the voice command from the occupant belong to the same type; and the vehicle responding to the voice command when the service currently provided by the activated personal terminal and the voice command from the occupant are of different types.

As to claims 10 - 15, neither Canavor et al. nor Smith nor TZIRKEL-HANCOCK et al., teach or suggest determining a voice interaction level between the vehicle and the occupant as a result of real-time monitoring of the states of the vehicle and the occupant, wherein the voice interaction level is classified, on the basis of voice recognition accuracy, as a full utterance unavailable state in which a voice interaction between the vehicle and the occupant is impossible, a partial utterance available state in which voice recognition accuracy is low in a voice interaction between the vehicle and the occupant, or a full utterance available state in which a voice interaction between the vehicle and the occupant is possible.
 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lenke et al. teach Methods and system for increasing autonomous vehicle safety and flexibility using voice recognition.  Chase et al. teach autonomous vehicle enhancement system.  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658